                             1   ALICE CAMPOS MERCADO
                                 Nevada Bar No. 4555
                             2   LEMONS, GRUNDY & EISENBERG
                                 6005 Plumas Street, Third Floor
                             3   Reno, Nevada 89519
                                 (775) 786-6868; (775) 786-9716 (fax)
                             4   acm@lge.net
                             5   Attorneys for Defendant
                                 CCLV Luxury Hotel, LLC
                             6

                             7
                                                            UNITED STATES DISTRICT COURT
                             8
                                                                    DISTRICT OF NEVADA
                             9

                         10
                                  HELEN SWARTZ, individually,                     Case No. 2:21-cv-01093-RFB-EJY
                         11
                                                     Plaintiff,                   STIPULATION TO EXTEND TIME
                         12                                                       TO FILE RESPONSE TO
                                  vs.                                             COMPLAINT AND ORDER
                         13                                                            (First Request)
                                  CCLV LUXURY HOTEL, LLC,
                         14       a Delaware Limited Liability Company,
                         15                          Defendants.
                         16

                         17             Plaintiff HELEN SWARTZ and defendant CCLV LUXURY HOTEL, LLC, by and

                         18      through their respective counsel, hereby stipulate and agree that the time for service and filing of

                         19      an answer or other response by said defendant to the Complaint filed in the above-entitled action

                         20      may be extended from July 13, 2021 to August 12, 2021. Defendant seeks this extension because
                         21      it has only recently secured counsel in Nevada, and has not had an opportunity to consult among
                         22      its counsel. The requested extension was made before the expiration of deadline to respond to
                         23      the Complaint.
                         24      ///
                         25      ///
                         26      ///
                         27      ///
                         28      ///
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                 1
  RENO, NV 89519-6069
      (775) 786-6868
                             1            This is defendant’s first appearance and first request for an extension to file an answer or
                             2   other response to the Complaint. Defendant has not previously requested any extensions for any
                             3   purpose.
                             4   DATED: July 7, 2021                            DATED: July 7, 2021
                             5   FULLER, FULLER & ASSOCIATES, PA                LEMONS, GRUNDY & EISENBERG
                                  AND                                           6005 Plumas Street, Third Floor
                             6   ROBERT P. SPRETNAK (NSB     135)               Reno, NV 89519
                                 8275 S. Eastern Ave., Ste. 200
                             7   Las Vegas, NV 89123
                             8
                                 By:    /s/ Robert P. Spretnak                  By:    /s/ Alice Campos Mercado
                             9         Robert P. Spretnak                             Alice Campos Mercado
                         10            Attorneys for Plaintiff                        Attorneys for Defendant
                         11

                         12

                         13                                                    ORDER
                         14               IT IS SO ORDERED.
                         15               DATED this 8th day of July, 2021
                         16

                         17                                                     ________________________________________
                                                                                HON. ELAYNA J. YOUCHAH
                         18                                                     UNITED STATES MAGISTRATE JUDGE
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                  2
  RENO, NV 89519-6069
      (775) 786-6868
